Citation Nr: 1410517	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  11-06 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas



THE ISSUE

Whether an overpayment of death pension benefits in the calculated amount of $3,305 was properly created.



ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.  He died in December 1995, and the appellant in this case is his surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin, which terminated the appellant's death pension benefits due to excessive income, effective August 1, 2009, resulting in an overpayment in the calculated amount of $3,305.  As set forth above, the appeal is in the jurisdiction of the VA Regional Office (RO) in North Little Rock, Arkansas.  

In August 2011, the appellant indicated that she wanted to withdraw her request for a Board hearing.  She asked that her appeal be forwarded to the Board for immediate appellate consideration.  

The Board notes that in January 2010, and on several occasions thereafter, the appellant requested a waiver of recovery of the debt at issue in this case, stating that repayment would result in financial hardship.  Despite her repeated requests, the record available to the Board contains no indication that that the RO has considered this matter.  Thus, the Board does not have jurisdiction over it, and the appellant's request for a waiver of recovery of the overpayment of death pension benefits in the calculated amount of $3,305 is referred for appropriate action.  



FINDINGS OF FACT

1.  Effective in July 2009, the appellant began receiving regular income from the Social Security Administration, which exceeded the applicable maximum annual pension rate for a surviving spouse.

2.  In July 2009, and on at least two subsequent occasions, the appellant notified VA of the change in her income and requested termination of her VA death pension.  

3.  In January 2010, the RO terminated the appellant's VA death pension benefits effective August 1, 2009, due to excessive income.  This retroactive termination resulted in an overpayment in the amount of $3,305.  

4.  Although VA failed to respond to the appellant's request for termination of her VA death pension for approximately five months, the appellant's actions in continuing to accept VA death pension benefits to which she knew or should have known that she had no legal entitlement contributed to the overpayment.  


CONCLUSION OF LAW

The overpayment of VA death pension benefits in the calculated amount of $3,305 was properly created and is a valid indebtedness.  38 U.S.C.A. §§ 1541(a), 5107(b), 5112(b) (West 2002); 38 C.F.R. §§ 3.21, 3.23, 3.500 (b)(2) (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) does not apply in this case, given the nature of the issue on appeal.  See e.g. Reyes v. Nicholson, 21 Vet. App. 370 (2007) (holding that the provisions of 38 U.S.C. § 5103(a) do not apply to claims for relief under Chapter 53 of Title 38 of the United States Code, pertaining to waiver of recovery of overpayments, which includes the validity of the debt); see also Schaper v. Derwinski, 1 Vet. App. 430 (1991) (challenging validity of debt).


Background

In December 1995, the appellant was awarded VA death pension benefits as the surviving spouse of the Veteran.  She was advised that her monthly pension rate was based on her income and that she was responsible for notifying VA of any changes to her income.

In a July 2009 letter, the appellant contacted the RO and advised that she had begun receiving widow's benefits from the Social Security Administration (SSA).  Accordingly, she requested that her VA death pension benefits be terminated.  With her letter, the appellant included a copy of her SSA award notice indicating that she would begin receiving SSA widow's benefits on or around July 22, 2009, in the amount of $775 per month.

For reasons which are unclear, the RO failed to take action on the appellant's request, and she continued to receive VA death pension payments.  

The record shows that, in a November 2009 letter, the appellant again contacted the RO and again asked that her VA death pension benefits be terminated, as she had been receiving SSA widow's benefits since July 2009.  She indicated that, although she had previously contacted VA in July 2009 and requested termination of her pension, she had continued to receive payments and was now in possession of four uncashed monthly VA death pension checks.  

Again, it appears that VA failed to comply with the appellant's request.  

In December 2009, the appellant telephoned the RO and repeated her request for termination of her VA death pension in light of her receipt of SSA benefits since July 2009.  She reported that, although she had written and called VA several times, she had continued to receive checks.  

In January 2010 letter, VA's Pension Management Center notified the appellant that her death pension benefits had been terminated, effective August 1, 2009, based on excessive income.  Specifically, she was advised that the maximum annual pension rate for a surviving spouse was $7,933, and that unless she provided evidence of changes in income or unreimbursed medical expenses, her pension would remain terminated.  The appellant was further advised that the retroactive termination had resulted in a debt which was subject to repayment.  Later that month, the appellant was advised that the overpayment of death pension benefits had been calculated to be $3,305, representing five months of death pension payments.  

The appellant appealed the decision, arguing that she bore no fault in the creation of the debt at issue here.  She indicated that, although she had repeatedly requested termination of her VA death pension after she was awarded SSA benefits, VA nonetheless kept sending her checks.  She stated that, "I still did not know if I was still entitled to the checks or not but after I kept receiving them and did not hear anything stating otherwise, I decided that I must be entitled to them because I kept receiving them.  So I cashed them and used the money."  
Applicable Law

In general, the surviving spouse of a veteran is entitled to receive nonservice-connected death pension benefits if the veteran had qualifying service and the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the applicable maximum annual pension rate specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1541(a) (West 2002); 38 C.F.R. § 3.3(b)(4) (2013).

Payments of death pension benefits are made at a specified annual maximum rate, reduced on a dollar-for-dollar basis by annualized countable income.  38 U.S.C.A. §§ 1503, 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.23 (2013).  Payments of any kind, from any source, shall be counted as income during the 12-month annualization period in which received, unless specifically excluded.  38 C.F.R. §§ 3.271, 3.272 (2013).  

The maximum annual rates for death pension are specified in 38 U.S.C.A. §§ 1521 and 1542, as increased from time to time under 38 U.S.C.A. § 5312.  The rates of death pension benefits are published in tabular form in appendix B of Veterans Benefits Administration Manual M21-1 (M21-1), and are given the same force and effect as if published in the Code of Federal Regulations.  38 C.F.R. § 3.21 (2013).  Under these provisions, the maximum annual pension rate for a surviving spouse with no dependents was $7,933, as of December 1, 2008.  


Analysis

After carefully reviewing the record on appeal in light of the appellant's contentions, the Board concludes that the overpayment of VA death pension benefits at issue in this case was properly created.

As set forth above, the appellant was awarded SSA widow's benefits in July 2009 in the monthly amount of $775.  Absent any indication of unreimbursed medical expenses or other exclusions from income, the appellant's income exceeded the applicable maximum annual rate of $7,933 and was properly terminated, effective August 1, 2009.  

Although the appellant notified VA of her award of SSA death pension benefits in July 2009, VA failed to take action to terminate her pension until January 2010.  As a result of this delay, the appellant was erroneously provided with five months of death pension benefits in the amount of $661, to which she had no legal entitlement, resulting in an overpayment of $3,305.  

Here, the Board notes that the appellant does not dispute the amount of the overpayment or whether the termination of her death pension benefits was warranted.  See e.g. March 2011 VA Form 9 ("I am not denying the [amount] of the check or whether it was correct.").  Rather, she contends that she should not be charged with the overpayment because it is not her fault that VA continued to pay her death pension benefits.  

Given the appellant's contentions that the debt at issue here was created through no fault of her own, the Board has carefully considered the concept of sole administrative error.

Under 38 U.S.C. § 5112(b)(10), the effective date of a reduction or discontinuance of compensation by reason of an erroneous award based solely on administrative error or error in judgment shall be the date of last payment.  See also 38 C.F.R. § 3.500(b)(2) (2013).  "Stated another way, when an overpayment has been made by reason of an erroneous award based solely on administrative error, the reduction of that award cannot be made retroactive to form an overpayment debt owed to VA from the recipient of the erroneous award."  Erickson v. West, 13 Vet. App. 495, 499 (2000).

The Board notes, however, that sole administrative error may be found to occur only in cases where the appellant neither had knowledge of nor should have been aware of the erroneous award.  Further, such error contemplates that neither the appellant's actions nor her failure to act contributed to the erroneous award.  38 U.S.C.A. § 5112(b)(10) (West 2002); 38 C.F.R. § 3.500(b)(2) (2013).

In this case, it is clear that the appellant notified VA immediately of her receipt of the SSA widow's benefits which rendered her income excessive for VA death pension benefits.  It is also clear that VA failed to act on this information for five months.  Nonetheless, the record shows that the appellant thereafter continued to accept the VA death pension payments when she knew or should have known that she was not entitled to them.  Thus, she was under an obligation to correct the error, including by returning the payments to which she had no legal entitlement.  In view of the foregoing, the Board must find that the overpayment at issue in this case was not due to sole administrative error.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b)(2).

For the reasons set forth above, the Board finds that the overpayment at issue in this case was properly created and is a valid debt.  Narron v. West, 13 Vet. App. 223 (1999).  A preponderance of the evidence is against the claim, and the benefit sought on appeal is accordingly denied.  38 U.S.C.A. § 5107(b) (West 2002).

As set forth above, the Board has referred the appellant's request for a waiver of this debt for initial consideration.  The Board is sympathetic to the appellant's request, given her repeated attempts to notify VA of her SSA widow's benefits and request termination of her VA death pension.  The appellant is advised that, in determining whether to grant a waiver, VA considers six elements, including a balancing of VA's fault in the creation the debt and the appellant's fault in the creation of the debt, as well as whether repayment of the debt would produce financial hardship to her.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 (2013).  The appellant may therefore wish to raise her arguments in this regard in pursing her request for a waiver of this debt.


ORDER

The overpayment of VA death pension benefits in the calculated amount of $3,305 was properly created and is a valid debt; the appeal is denied.




____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


